Citation Nr: 1208434	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include a respiratory disorder due to in-service exposure to asbestos.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue was remanded by the Board in November 2010 for additional development.  That development has been completed and the issue is ready for adjudication.  


FINDING OF FACT

A chronic respiratory disorder was neither shown to have been present in service, nor for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including reported in-service exposure to asbestos.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated March 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  

This matter was most recently before the Board in November 2010, when the case was remanded to obtain any outstanding private and/or VA treatment records, and to obtain a new VA examination.  All of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A supplemental statement of the case was issued in December 2011, which denied confirmed and continued the previous denial.  

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Chapter 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
 
The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.
 
When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post-service occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) also indicated that, while the Veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the fact of his asbestos exposure.  Id.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Factual Background and Analysis

The Veteran in this case seeks service connection for a chronic respiratory disorder, in pertinent part, it is contended that his current respiratory disorder is the result of in-service exposure to asbestos while he was stationed at Langley, Lackland and Amarillo Air Force Bases.  

Service treatment records associated with the claims file are negative for any diagnosis of or treatment for a respiratory disorder, to include pulmonary fibrosis.  No reference to asbestos exposure is noted in the Veteran's service personnel records.  Still, in light of the Veteran's military occupational specialty, i.e., jet engine mechanic, and the dates and locations of his service, the Board concedes that it is at least as likely as not that he was exposed to asbestos in service.  

The claims file includes a December 2002 treatment note from the Kernodle Clinic in which it was noted that the Veteran reported post-service asbestos exposure to include exposure to asbestos floor tiles and working as a boilermaker for thirty-one years.  The treating physician stated that the Veteran obviously had an extensive asbestos exposure as a result.  It was noted that the Veteran had full pulmonary function tests in December and November 2000 which did not show pulmonary parenchymal disease or restriction but there were some pleural plaques on the right suggestive of asbestos.  

A January 2004 treatment note from Kernodle Clinic noted that the Veteran had chronic obstructive pulmonary disease and was still smoking although he cut down.  It was noted that the Veteran had a history of asbestos exposure with pleural changes but no parenchymal disease.  A 1/2 to 1 1/2  pack per day smoking history for 25 years was noted.  Among the Veteran's problem list were asbestos pleural disease and mild chronic obstructive pulmonary disease.  A June 2004 private radiology demonstrates that the lung fields were found to be clear.  

A January 2006 treatment note from Kernodle Clinic recorded the Veteran's report that he was a retired boilermaker, and was exposed to asbestos.  A December 2006 report that the Veteran had a history of asbestos exposure.  The reporting physician stated that that when compared to the June 2004 study, he did not see evidence of prior asbestos exposure related change.  

In a March 2007 statement in support of his claim, the Veteran stated that he was exposed to asbestos in service by living in the barracks in Langley Air Force Base.  

The Veteran was afforded a VA examination in August 2009 conducted by a nurse practitioner.  The examination report was reviewed and co-signed by a physician.  The report noted the appellant's report that asbestosis began in the early 1990s.  The Veteran stated that at that time he began to experience shortness of breath with increased exertion.  The examiner noted that x-ray films of the Veteran's chest taken in March 2007 demonstrated clear lungs without pleural effusion.  A CAT scan of the thorax taken in August 2009 revealed high resolution findings of subtle irregular pleural thickening and early subpleural reticular changes was provided.  A diagnosis of very early pulmonary fibrosis with no definitive diagnosis of asbestosis or other disability associated with asbestos exposure.  

Following the November 2010 Board remand, the Veteran was afforded a VA examination in December 2010 in order to obtain an opinion as to whether a respiratory disorder was related to in-service asbestos exposure as opposed to his post service 31-year history of asbestos exposure as a boilermaker.  During his examination the Veteran stated that he believed the onset of his symptoms was around the 1970s or 1980s and that it was confirmed by a CAT scan of the chest in 2000.  The Veteran stated that since onset his condition had become worse and stated that he began tobacco use at 14 when he used it rarely and began regular use of tobacco in 1981, averaging five to six cigarettes a day.  

The Veteran stated that during service he trained as a jet engine mechanic initially and then performed engine oil analysis.  He stated that he worked postservice as a boilermaker between 1972 and 2003.  Following tests and examination, diagnoses of granulomas/pulmonary nodules of an unclear etiology, not associated with asbestos-related lung disease, and possible very early pulmonary fibrosis per prior CAT scan of the chest with normal lung exam and x-ray on examination of an unknown etiology were provided.  

Responding to the Board's request for a medical opinion, the VA examiner stated that the Veteran's current lung abnormalities were less likely than not medically related to the Veteran's active military service, including exposure to asbestos.  Supporting her conclusion, the VA examiner noted minimal findings on prior CT chest and he did not have the typical calcified pleural plaques typical of asbestos related lung disease.  The examiner further stated that the Veteran's symptoms began in the 1970s or 1980s (noting that he had previously reported that his symptoms began in the 1990s) and that it usually took 20 to 30 years to first develop symptoms related to asbestos exposure so such symptoms should not have been related to asbestos.  The examiner added that the Veteran reported tobacco use and records indicated that he had been diagnosed with some obstructive lung disease/chronic obstructive lung disease and that therefore some of his lung symptoms may have been related to his use of tobacco.  [N.B.  The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims, such as this claim, that were filed after June 9, 1998.  38 C.F.R. § 3.300 (2011).]  The examiner further noted that the Veteran was overweight, and that being overweight could cause mild restriction on pulmonary function tests and tobacco was amongst the causes of pulmonary fibrosis.  

The examiner explained that there were minimal spirometric abnormalities which were likely normal and that even if he had mild restrictive lung disease based on his pulmonary function tests, his current chest x-rays did not support significant interstitial lung disease.  The VA examiner stated that if the minimal abnormalities on spiromentry was related to asbestos, it would seem that the Veteran was exposed to asbestos for a much longer period of time as a boilermaker and that latter exposure would, therefore be the most likely source.  

Analysis

Based on the aforementioned, the Board is unable to reasonably associate a chronic respiratory disorder with any incident or incidents of his period of active military service, including any inservice exposure to asbestos.  Initially, while the Veteran has been diagnosed with asbestos pleural disease by private a private physician, the preponderance of the evidence is against finding a diagnosis of asbestosis.  Further, regarding both asbestosis and other respiratory disorder, the preponderance of the evidence is against linking any lung disorder to the Veteran's service, to include any in-service exposure to asbestos.  

Instead, the only nexus opinion included in the evidence of record states that it is less likely than not that the Veteran's lung abnormalities were related to his in-service military exposure, as nominal findings were found, given his exposure to other sources of asbestos and other factors that could have led to findings of a respiratory disorder such as the Veteran's weight or long history of smoking.  

The Board recognizes the Veteran's assertion that he has a respiratory disorder secondary to in-service asbestos exposure.  As noted above,  the Veteran is competent to testify regarding his exposure to asbestos.  McGinty, 4 Vet. App. at 432.  The Veteran, does not, however, possess the necessary medical expertise to provide a competent opinion as to the etiology of a respiratory disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the opinion of the December 2010 VA examiner outweighs the Veteran's lay opinion.

As neither a chronic in-service respiratory disorder was demonstrated, nor competent evidence of a link relating any present respiratory disorder to service demonstrated, the preponderance of the evidence is against the Veteran's claim.  Service connection for a respiratory disorder is therefore denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for a respiratory disorder, to include a respiratory disorder due to in-service exposure to asbestos is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


